792 So. 2d 1234 (2001)
Catherine M. McKEEVER, Appellant,
v.
Bruce McKEEVER, Appellee.
No. 4D01-760.
District Court of Appeal of Florida, Fourth District.
August 29, 2001.
Rehearing Denied September 17, 2001.
Jane Kreusler-Walsh and Rebecca J. Mercier of Jane Kreusler-Walsh, P.A., West Palm Beach and Michael P. Walsh of Michael P. Walsh, P.A., West Palm Beach, for appellant.
Adam G. Heffner of Scheider & Heffner, Boca Raton, for appellee.
FARMER, J.
In this dissolution of marriage case, with a single exception we affirm all other provisions of the final judgment, including the award of primary residential custody to the father, as being supported by sufficient evidence. We reverse only the provision giving the father sole parental authority for the education of the child. The father had not sought this particular relief, and in fact his pleading had asked for only shared parental responsibility without any exception for education.
In McDonald v. McDonald, 732 So. 2d 505 (Fla. 4th DCA 1999), which involved an identical issue, we held:
"the trial court's award of sole parental responsibility concerning the education of the minor child constitutes reversible error because appellee did not pray for this relief.... It is well settled that when an award of relief is not sought by the pleadings, it is reversible error to grant such relief."
732 So.2d at 506. It was error to give the father that authority in the absence of *1235 some prior notice to the mother that such relief would be at issue.
STEVENSON, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.